DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1 and 3-11 are pending in the application.  Claim 2 has been cancelled. 
Amendments to claims 1 and 7, and new claim 11, filed on 9/12/2022, have been entered in the above-identified application.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Downs et al. (US 2018/0022060 A1).

Regarding claims 1, 5-6 and 8, Downs et al. (“Downs”) teaches a lightweight laminate that comprises: (a) a first outer layer; (b) at least one internal reinforcing layer; (c) optionally, one or more intervening film layers; and (d) a second outer layer, wherein the second outer layer is saturated, partially saturated and coated, or partially coated with a wet-out resin (Abstract and [0093]).  In various embodiments, the second outer layer of a lightweight laminate comprises woven cloth further comprising a weave of UHMWPE (e.g. Dyneema®), liquid crystalline polymer (e.g. Vectran®), aramid (e.g. Kevlar® or Nomex®), nylon, cotton, polyester, rayon, or any combinations thereof ([0077]).  The wet-out resin, along with most if not all of the other components of the lightweight laminate, may be treated with additives to promote fire retardancy and/or self-extinguishing properties and/or to mitigate microbial growth ([0099], [0179] and [0190]; also [0093]).  Typical antimicrobial materials include (among others) compound zinc pyrithione and magnesium pyrithione ([0192]).  Any one or more of the materials may be applied to the desired fiber ([0192]).  Any of the resins used for wet-out of the second outer layer may further comprise inorganic filler such as, for example, silica sand, fumed silica (amorphous silicon dioxide as claimed) or clay ([0096]).

Regarding claim 9, Downs teaches that, in various embodiments, a second outer layer is chosen from the group consisting of woven cloth, (noncoated, coated, substantially dry, and/or previously impregnated to any degree with a resin), leather, manmade leather, foil, knit, nonwoven such as felt, spun-bond, air-laid, or one or more unidirectional ply layers, film, and membrane ([0072]).




Claims 1, 6, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al. (US 2005/0272334 A1).

Regarding claims 1, 6 and 8, Wang et al. (“Wang”) teaches textile substrates to which a finishing treatment has been applied (Abstract).  The material of the textile substrate can be synthetic fiber, natural fiber, man-made fiber using natural constituents, inorganic fiber, glass fiber, or a blend of any of the foregoing ([0023]).  Exemplary man-made materials using natural constituents include regenerated cellulose (i.e., rayon), lyocell, or blends thereof ([0023]).  

 Wang teaches that it may be desirable to treat the textile substrate with finishes containing chemicals such as antimicrobial agents, antibacterial agents, antifungal agents, flame retardants, UV inhibitors, antioxidants, coloring agents, lubricants, thickeners, durable press resins (such as dimethyloldihydroxyethyleneurea), other types of resins (such as Kymene 450), catalysts (such as Catalyst 531), antistatic agents, fragrances, and the like, or combinations thereof ([0082]).  With regard to examples of antimicrobial and/or antifungal agents, Wang teaches that potentially preferred are the AlphaSan.RTM. antimicrobial products and zinc omadine (zinc pyrithione as claimed) ([0082]).

Wang teaches that the finishing treatment generally includes a repellent agent, a stain release agent, and a particulate component (Abstract).  More specifically, examples of particles that may be employed include, but are not limited to, silica, colloidal silica (amorphous silicon dioxide as claimed), alumina, zirconia, titania, zinc oxide, precipitated calcium carbonate, polytetrafluoroethylene (PTFE), perfluorinated copolymers, copolymers with tetrafluoroethylene, polyvinylpyrrolidone (PVP), and the like (See [0047]; also see [0046] and [0050]-[0071]). 

Regarding claim 6, Wang teaches that the fiber may then be spun or otherwise combined into yarns, for example, by ring spinning, open-end spinning, air jet spinning, vortex spinning, or combinations thereof ([0024]).

Regarding claims 8-9, Wang teaches that the textile substrates of the invention may be of any known construction including a knit construction, a woven construction, a nonwoven construction, and the like, or combinations thereof ([0022]).

Regarding claim 11, Wang teaches that the total amount of particulate component applied to the textile substrate is preferably less than about 10% on weight of the textile substrate ([0086]).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Switzer et al. (US 2015/0329997 A1) in view of Haggquist (US 2006/0008646 A1).

Regarding claims 1 and 6, Switzer et al. (“Switzer”) teaches a composite yarn that includes an aramid fiber and a second fiber incorporating therein at least one of an antimicrobial and a fire retardant (Abstract).  Additional fibers (i.e., a second fiber, third fiber, fourth fiber, etc.) incorporated with an aramid fiber into the disclosed yarns may be natural or synthetic fibers, and that exemplary natural fibers include, but are not limited to, cellulose, cotton, hemp, wool, rayon, silk, linen, flax, mohair, camel, cashmere, bamboo, jute, sisal, feather, and alpaca ([0018] and [0021]).  Antimicrobials may include inorganic metal compounds such as zinc omadine (zinc pyrithione), quaternary silanes, silver ion based antimicrobials, copper ion based antimicrobials, chitosan, isothiazolines, chlorhexidine, triclosan, polymoxin, oxalic acid, enoxacin acid, and EDTA, among others known in the art ([0022]).

Switzer does not explicitly disclose wherein the fiber comprises an amorphous silicon dioxide.

However, Haggquist teaches active particles that can provide performance enhancing properties such as odor adsorption, moisture management, ultraviolet light protection, chemo-protective properties, bio-hazard protective properties, fire retardance, antibacterial protective properties, antiviral protective properties, antifungal protective properties, antimicrobial protective properties, and combinations thereof ([0030] and [0034]). The active particles can include, but are not limited to, activated carbon, graphite, aluminum oxide (activated alumina), silica gel (an amorphous silica as claimed), soda ash, aluminum trihydrate, baking soda, p-methoxy-2-ethoxyethyl ester Cinnamic acid (cinoxate), zinc oxide, zealites, titanium dioxide, molecular filter type materials, and other suitable materials ([0030]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers of Switzer with active particles, including particles such as silica gel, in order to provide the fibers with a combination of performance enhancing properties, including properties such as odor adsorption, moisture management, ultraviolet light protection, chemo-protective properties, bio-hazard protective properties, fire retardance, antibacterial protective properties, antiviral protective properties, antifungal protective properties and/or antimicrobial protective properties (Haggquist: see [0030] and [0034]).

Regarding claims 3-4, Switzer teaches that, as an example, zinc omadine (zinc pyrithione) may inhibit bacterial and fungal growth and may be provided in an active concentration from about 100 ppm to about 5000 ppm in the final yarn product (about 0.01 wt.% to about 0.5 wt%, as calculated by the examiner) ([0027]).

Regarding claims 7, Switzer teaches that the second fiber is at least one of wrapped around the aramid fiber and entangled with the aramid fiber (Abstract, [0014] and Fig. 3).  

Regarding claims 8-9, Switzer teaches that a yarn may be an assemblage of fibers spun or twisted together to form a continuous strand, which can be used in weaving, knitting, braiding, plaiting, or otherwise made into a textile or a fabric ([0012]).

Regarding claim 10, Switzer teaches that the disclosed yarns and materials may be used for any article with textile and foam support, such as, for example, mattresses, mattress coverings, pillows, pillow coverings, furniture, furniture coverings, seat coverings, cushions, vehicle interiors, other body supports, and more ([0025]).

Regarding claim 11, Haggquist teaches, for example, 15% of the master batch may be comprised of the encapsulated particles and the remaining 85% may be comprised of the base material ([0049]).


Response to Arguments

Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
Applicant contends the following: “Applicant notes that nowhere does Downs describe the use of fumed silica in a fiber itself as required by claim 1. Downs states that a wet-out resin is used to saturate an outer layer of a laminate such that it "get[s] into the fibers to seal out moisture." See ¶¶ [0093]-[0094]. At least because a resin containing a fumed silica used to coat an already-formed layer of fabric of a laminate is distinct from a fiber containing amorphous silicon dioxide, Applicant respectfully requests that the 35 U.S.C. § 102(a)(1) rejection of pending claim 1 and its dependent claims 2, 5-6, and 8-9 be withdrawn.”

Regarding this contention, the examiner notes that claim 1 recites: “A fire-retardant and antimicrobial fiber, the fiber comprising: rayon; zinc pyrithione, and amorphous silicon dioxide.”  The examiner notes that the claim does not limit the location of the recited components (e.g. with regard to the interior and/or the surface of the fiber), and the claim does not limit the process by which the fibers are made.  Downs teaches it is believed that wet-out resin not only impregnates and stabilizes both the individual monofilaments and the bundles of monofilaments (i.e., the fibers) within the second outer layer, it also fills in all the interstices in the weave ( e.g. the "windows" bounded by the crossings points of the fibers) ([0093]-[0094]).  Thus, the examiner notes that the claim is met by both the individual monofilaments and the bundles of monofilaments (i.e., the fibers) of Downs, which are both impregnated and stabilized by the wet-out resin.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789